Exhibit 10.2

GRANT AGREEMENT

PERFORMANCE UNITS AGREEMENT

THIS AGREEMENT, dated as of    , 20   (“Grant Date”) is made by and between
PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and the
undersigned employee of the Company or a Subsidiary (as defined below) or
Affiliate (as defined below) of the Company (“Grantee”).

WHEREAS, the Company wishes to afford the Grantee the opportunity to participate
in future increases in Company value;

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, the Committee (as hereinafter defined), appointed to administer the
Plan, has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Performance Units provided for herein
to the Grantee as an incentive for increased efforts during his term of office
with the Company or its Subsidiaries or Affiliates, and has advised the Company
thereof and instructed the undersigned officers to issue said Performance Units;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties, hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

Section 1.1 — “Affiliate”, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

Section 1.2 — “Board of Directors” or “Board” shall mean the Board of Directors
of the Company.

Section 1.3 — “Cause” shall mean (i) any material and uncorrected breach by
Grantee of the terms of his employment agreement with the Company, if any,
including, but not limited to, engaging in action in violation of any
restrictive covenants therein, (ii) any willful fraud or dishonesty of Grantee
involving the property or business of the Company, (iii) a deliberate or willful
refusal or failure of Grantee to comply with any major corporate policy of the
Company which is communicated to Grantee in writing or (iv) Grantee’s conviction
of, or plea of nolo contendere to, any felony if such conviction shall result in
his imprisonment; provided that with respect to clauses (i), (ii) or
(iii) above, Grantee shall have 10 days following written notice of the conduct
which is the basis for the potential termination for Cause within which to cure
such conduct in order to prevent termination for Cause by the Company. In the
event that Grantee is terminated for failure to meet performance goals, as
determined by the initial CEO, such termination shall be considered a
termination for Cause for all purposes relating to his Performance Units.

Section 1.4 — “Committee” shall mean the Compensation Committee of the Company,
duly appointed by the Board as the Administrator under Section 2 of the Plan.

Section 1.5 — “Common Stock” shall mean the common stock of the Company, par
value $0.01.

Section 1.6 — “FMV per Share” shall mean the average of the closing prices of
the shares of Common Stock for the 4 weeks immediately preceding the
Determination Date (as defined below); notwithstanding the foregoing, in the
event of a Change of Control, “FMV per Share” shall mean the per share value of
equity based on amounts paid in the Change of Control.

Section 1.7 — “Good Reason” shall mean (i) a reduction by the Company in
Grantee’s Base Salary, (ii) a material reduction in the aggregate program of
employee benefits and perquisites to which Grantee is entitled (other than a
reduction which affects all executives), (iii) relocation by more than 50 miles
from Grantee’s workplace, (iv) any material diminution or material adverse
change in Grantee’s duties, responsibilities or reporting relationships, which
causes Grantee to fall below the level of the executive team, or (v) a material
decline in Grantee’s Bonus opportunity.

Section 1.8 — “Incentive Amount” shall mean the Dollar amount payable to Grantee
hereunder with respect to the Performance Units, if any, as calculated in
Article IV.

Section 1.9 — “Performance Units” shall mean the units granted on a performance
basis under this Agreement. The value of each Performance Unit shall be equal to
the FMV per Share as of the relevant Determination Date (as defined below).

Section 1.10 — “Person” shall mean an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.

Section 1.11 — “Plan” shall mean the Peabody Energy Corporation 2004 Long-Term
Equity Incentive Plan, as from time to time amended.

Section 1.12 — Pronouns - The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.

Section 1.13 — “Retirement” shall mean normal retirement on or after age 55 with
at least ten (10) years of service with the Company.

Section 1.14 — “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations, or group of
commonly controlled corporations, other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

Section 1.15 — “Termination of Employment” shall mean a termination of the
Grantee’s employment with the Company (regardless of the reason therefor).

ARTICLE II

GRANT OF PERFORMANCE UNITS

Section 2.1 — Grant of Performance Units. For good and valuable consideration,
the Company shall grant to the Grantee such number of Performance Units as set
forth on the signature page hereof upon the terms and conditions set forth in
this Agreement.

Section 2.2 — No Obligation of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the employ of the
Company or any Subsidiary or Affiliate or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries or Affiliates, which are
hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without Cause.

Section 2.3 — Adjustments in Performance Units. In the event that shares of
Common Stock are, from time to time, changed into or exchanged for a different
number or kind of shares of the Company or other securities of the Company by
reason of a merger, consolidation, recapitalization event, reclassification,
stock split, stock dividend, combination of shares, or otherwise, the Committee
shall make an appropriate and equitable adjustment in the number and kind of
Performance Units, or other consideration payable hereunder, and the applicable
FMV per Share. Any such adjustment made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons.

ARTICLE III

VESTING OF PERFORMANCE UNITS

Section 3.1 — Performance Units. Unless otherwise provided in this Article III,
the Performance Units shall vest on the 15th of each calendar month, in equal
monthly increments, over the period beginning on the Grant Date and ending on
December 31, 2007 (the “Performance Cycle”).

Section 3.2 — Effect of Certain Events. Notwithstanding the foregoing, during
the Performance Cycle, (i) the Performance Units shall not continue to vest, any
and all Performance Units which remain unvested shall terminate immediately, and
the Grantee shall be entitled to the Incentive Amount calculated pursuant to
Section 4.1 hereof with respect to vested Performance Units, upon the earliest
of: (1) a Termination of Employment on account of death, Disability or
Retirement, (2) a Termination of Employment by the Company without Cause, or by
the Grantee for Good Reason, (3) a Change of Control, or (4) a Recapitalization
Event; and (ii) all Performance Units shall terminate, and the Grantee shall not
be entitled to any Incentive Amount hereunder (unless such Incentive Amount
previously became due hereunder), upon the earlier of: (1) a Termination of
Employment by the Company for Cause, and (2) a Termination of Employment by the
Grantee without Good Reason.

ARTICLE IV

PAYMENT OF INCENTIVE AMOUNT

Section 4.1 — Determination of Incentive Amount. The Incentive Amount payable to
the Grantee hereunder shall be determined on the earliest to occur of the
following events (the “Determination Date”): (i) December 31, 2007; (ii) a
Termination of Employment on account of death, Disability or Retirement, (iii) a
Termination of Employment by the Company without Cause, or by the Grantee for
Good Reason, (iv) a Change of Control, or (v) a Recapitalization Event. Any
subsequent occurrence of an event described in Article III hereof shall not
constitute a Determination Date, and no further payment shall be made to the
Grantee hereunder. The Incentive Amount shall be equal to the sum of:

(A) Fifty percent (50%) times number of Performance Units that are vested as of
the Determination Date pursuant to Article III hereof, multiplied by the FMV per
Share as of the Determination Date, and further multiplied by the percentage
specified in Exhibit A hereto with respect to the achievement of such applicable
EBITDA ROIC targets as set forth in Exhibit A hereto; plus

(B) Fifty percent (50%) times number of Performance Units that are vested as of
the Determination Date pursuant to Article III hereof, multiplied by the FMV per
Share as of the Determination Date, and further multiplied, in the event the
Determination Date is December 31, 2006, by the applicable percentage based on
the matrix below (the “Applicable Percentage”):

Applicable Percentage

                                                                               
          TS R Percentile –                                                    
                                   
S&P
  75%ile   80 %   110 %   120 %   130 %   140 %   164 %   176 %   188 %   200 %
  200 %
 
                                                                               
       
 
  70%ile   72 %   102 %   112 %   122 %   132 %   156 %   168 %   180 %   192 %
  192 %
 
  65%ile   64 %   94 %   104 %   114 %   124 %   148 %   160 %   172 %   184 %  
184 %
 
  60%ile   56 %   86 %   96 %   106 %   116 %   140 %   152 %   164 %   176 %  
176 %
 
  55%ile   48 %   78 %   88 %   98 %   108 %   132 %   144 %   156 %   168 %  
168 %
 
  50%ile   40 %   70 %   80 %   90 %   100 %   124 %   136 %   148 %   160 %  
160 %
 
                                                                               
       
 
  45%ile   33 %   63 %   73 %   83 %   93 %   117 %   129 %   141 %   153 %  
153 %
 
  40%ile   27 %   57 %   67 %   77 %   87 %   111 %   123 %   135 %   147 %  
147 %
 
  35%ile   20 %   50 %   60 %   70 %   80 %   104 %   116 %   128 %   140 %  
140 %
 
                                                                               
       
 
  30%ile   0 %   30 %   40 %   50 %   60 %   84 %   96 %   108 %   120 %   120 %
 
                                                                               
       
 
          35%ile   40%ile   45%ile   50%ile   55%ile   65%ile   70%ile   75%ile
  80%ile   100%ile                                             TSR Percentile —
Industry
                               

where:

“TSR Percentile – Industry” represents the Company’s average total shareholder
return (based on the average of the closing prices of the shares of Common Stock
for the 4 weeks immediately preceding the Determination Date) expressed as a
percentage of an industry peer group index (weighted at 60% of the total award
opportunity hereunder), which peer group shall include such companies as shall
be selected by the Committee in its sole discretion from time to time; and

“TSR Percentile – S&P” represents the Company’s average total shareholder return
(based on the closing price of the shares of Common Stock on the Determination
Date) expressed as a percentage of the Standard & Poor 400 Mid Cap Index
(weighted at 40% of the total award opportunity hereunder).

Notwithstanding the foregoing, in the event the Company’s average total
shareholder return as of the applicable Determination Date (based on the average
of the closing prices of the shares of Common Stock for the 4 weeks immediately
preceding the Determination Date) is negative, (i) no Incentive Amount shall be
paid hereunder if the TSR Percentile – Industry (as defined above) is less than
fifty percent (50%) as of that same date, and (ii) the Applicable Percentage
shall not exceed one hundred fifty percent (150%) if the TSR Percentile –
Industry (as defined above) equals or exceeds fifty percent (50%) as of that
same date.

Section 4.2 — Form and Time of Payment. The Incentive Amount shall be paid to
the Grantee in Common Stock as soon as practicable after the Determination Date.

Section 4.3 — Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon payment of the Incentive Amount may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company. Such shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any certificate or certificates for
shares of Common Stock deliverable hereunder prior to fulfillment of all of the
following conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the Determination Date
as the Committee may from time to time establish for reasons of administrative
convenience.

Section 4.4 — Rights as Stockholder. The Grantee shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Common Stock deliverable hereunder unless and until certificates
representing such shares shall have been issued by the Company to the Grantee.

ARTICLE V

MISCELLANEOUS

Section 5.1 — Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Performance
Units. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

Section 5.2 — Performance Units Not Transferable. Neither the Performance Units
nor any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Grantee or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

Section 5.3 — Withholding. No later than the date as of which an amount payable
hereunder first becomes includible in the Grantee’s gross income for tax
purposes, the Grantee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any applicable withholding
taxes.

Section 5.4 — Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Grantee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.4. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.

Section 5.5 — Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

Section 5.6 — Applicability of Plan. The Performance Units and the shares of
Common Stock issued to the Grantee, if any, shall be subject to all of the terms
and provisions of the Plan, to the extent applicable to the Performance Units
and such shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.

Section 5.7 — Amendment. This Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Agreement.

Section 5.8 — Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by arbitration. Arbitrators
shall be selected, and arbitration shall be conducted, in accordance with the
rules of the American Arbitration Association. The Company shall pay any legal
fees in connection with such arbitration in the event that the Grantee prevails
on a material element of his claim or defense.

Section 5.9 — Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

         
 
  PEABODY ENERGY CORPORATION

 
  By

 
  Its

 
  Aggregate number of Performance

[Grantee]
  Units: ________

Address
       
Grantee’s Taxpayer Identification Number: _____-____-_______
       

